Citation Nr: 1022123	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-30 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for right ankle 
arthritis as secondary to residuals of a medial plantar 
ligament strain of the right foot involving the first 
metatarsal joint with secondary right heel spurs.

2.  Entitlement to service connection for left ankle 
arthritis as secondary to residuals of a medial plantar 
ligament strain of the right foot involving the first 
metatarsal joint with secondary right heel spurs.

3.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the right knee.

4.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the right hip.

5.  Entitlement to a disability rating in excess of 10 
percent for residuals of a medial plantar ligament strain of 
the right foot involving the first metatarsal joint with 
secondary right heel spurs.  

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1952 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2006 and September 2006 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Milwaukee, Wisconsin.  Although the 
Veteran requested a hearing before the RO and the Board, he 
failed to attend his hearings scheduled for March 2007 and 
March 2010, respectively.  His request for a Board hearing is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a disability rating in excess of 
10 percent for residuals of a medial plantar ligament strain 
of the right foot involving the first metatarsal joint with 
secondary right heel spurs is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence is in relative equipoise as to 
whether the Veteran's right ankle arthritis is causally 
related to service-connected residuals of a medial plantar 
ligament strain of the right foot involving the first 
metatarsal joint with secondary right heel spurs.

2.  The competent evidence is in relative equipoise as to 
whether the Veteran's left ankle arthritis is causally 
related to service-connected residuals of a medial plantar 
ligament strain of the right foot involving the first 
metatarsal joint with secondary right heel spurs.

3.  The Veteran's right knee arthritis has been manifested 
throughout this appeal by subjective complaints of pain and 
weakness with objective evidence of degenerative arthritis, 
flexion limited to no less than 95 degrees, and extension 
limited to no more than 10 degrees. 

4.  The Veteran's right hip arthritis has been manifested 
throughout this appeal by flexion limited to no less than 81 
degrees and abduction limited to 30 degrees; there is no 
competent evidence of ankylosis, a flail joint, or impairment 
of the femur associated with this disability.

5.  The Veteran is in receipt of service connection for one 
disability rated at least 40 percent disabling and additional 
disabilities which combine to total disability rating of at 
least 70 percent.  

6.  The competent evidence of record demonstrates that the 
Veteran's service-connected disabilities render him unable to 
secure or follow substantially gainful employment.




CONCLUSIONS OF LAW

1.  Right ankle arthritis is proximately due to service-
connected residuals of a medial plantar ligament strain of 
the right foot involving the first metatarsal joint with 
secondary right heel spurs.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.310 (2009).  

2.  Left ankle arthritis is proximately due to service-
connected residuals of a medial plantar ligament strain of 
the right foot involving the first metatarsal joint with 
secondary right heel spurs.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.310 (2009).  

3.  The criteria for an initial disability rating in excess 
of 10 percent for right knee arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003 and 5260 (2009).

4.  The criteria for an initial disability rating of 20 
percent for right hip arthritis have been met for the 
entirety of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2009).

5.  The criteria for TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  

Initially, the Board observes that it is granting the entire 
benefit sought on appeal for the issues of entitlement to 
service connection for right and left ankle arthritis and 
entitlement to TDIU.  Thus, no purpose would be served by 
undertaking an analysis of whether there has been compliance 
with the notice and duty to assist requirements set out in 
the VCAA.  With regard to the remaining issues on appeal, a 
June 2007 letter satisfied VA's duty to notify requirements.  
See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  In 
this regard, this letter informed the Veteran of the 
requirements needed to establish entitlement to a higher 
disability rating for his service-connected disabilities.  It 
also requested that he provide enough information for the RO 
to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

Ideally, all notice and assistance provisions of VCAA should 
be provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are, as in this 
case, not prejudicial to the claimant.  Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  In the present case, the Veteran was provided 
ample opportunity to meaningfully participate in the 
adjudicatory process and, following the issuance of the June 
2007 VCAA letter, the entire record was reviewed and the 
claim was readjudicated in (supplemental) statements of the 
case dated in August 2007, January 2009, May 2009, and August 
2009.  Under these circumstances, there is no prejudice in 
the Board proceeding with the current appeal.  See id.; see 
also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the claim decided herein and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  In this regard, the Veteran's service 
treatment records are associated with the claims folder, as 
well as all relevant VA and non-VA treatment records that 
pertain to his claims.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding these claims  

In addition to the above development, the Veteran was 
afforded multiple VA examinations during the pendency of this 
appeal which the Board finds adequate for rating purposes.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (VA must ensure that any VA 
examination undertaken during an appeal is adequate for 
rating purposes).  These examination reports contain clinical 
findings that are relevant to the diagnostic criteria used to 
evaluate his service-connected disabilities on appeal and 
there is sufficient discussion as to the functional impact of 
such disabilities and their related symptoms on the Veteran's 
daily life and employment.  Finally, with regard to the most 
recent examinations, dated in August 1998, July 2006, and 
July 2007, the VA examiner was able to review the entire 
claims file in conjunction with the examination.  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence he should submit to 
substantiate his claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.  

Analysis

As an initial matter, the Board observes that the Veteran 
submitted additional evidence and argument in support of his 
claims on appeal following the issuance of the August 2009 
supplemental statement of the case.  A remand is not 
necessary, however, because such submissions were accompanied 
by a waiver of RO review.  See 38 C.F.R. § 20.1304(c) (2009).  



I.  Service Connection

The Veteran contends that he is entitled to service 
connection for bilateral ankle arthritis as such disorder is 
the result of his service-connected right foot disability.  
In statements submitted throughout this appeal, he describes 
that he has ambulated with an altered gait for numerous years 
and that this altered gait led first to the development of 
arthritis in his right ankle and then to arthritis in his 
left ankle.

Pertinent VA law and regulation provides that service 
connection is warranted for a disability when the evidence 
demonstrates that the disability for which the claim is made 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310 (2009).  Additionally, service connection 
is warranted for a disability which has been chronically 
worsened by a service-connected disease or injury.  Id.; see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In the instant appeal, the contemporaneous medical evidence 
appears consistent with the Veteran's own lay account of the 
development of these disorders.  In this regard, treatment 
records reflect that he has ambulated with an altered gait 
since as early as 1976.  Additionally, there is evidence of 
subjective complaints of pain radiating from the right foot 
into the ankle as early as January 1984.  A January 1987 bone 
scan revealed minimal tracer accumulation in the Veteran's 
right ankle and heel which was noted to probably represent 
degenerative disease; degenerative arthritis was finally 
observed in a radiographic study taken at a September 1993 VA 
examination.  Thereafter, in late-2003, the Veteran began to 
complain of bilateral ankle pain, and evidence of moderate 
eversion with weight bearing was noted at a December 2003 VA 
examination.  A June 2006 letter from the Veteran's private 
primary care physician indicates that the Veteran is being 
treated for left ankle arthralgia and osteoarthritis; an x-
ray taken at a July 2006 VA examination confirmed this 
diagnosis.  

While the Board acknowledges that the above medical evidence 
tends to support the Veteran's lay contentions, it is not 
sufficient upon which to award service connection.  In this 
regard, the Veteran may be competent to describe how he 
ambulates and how his right ankle and left ankle pain 
progressed throughout the years, but competent medical 
evidence is needed to relate the development of arthritis in 
the ankle to his antalgic gait, and more specifically to his 
service-connected right foot disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In support of his claim, the Veteran has submitted a number 
of letters from private physicians who have treated his 
various orthopedic problems over the years and support his 
lay assertions of bilateral ankle arthritis secondary to a 
service-connected right foot disability.  Also of record is a 
July 2006 VA examination which contains a contrary opinion.  
For the reasons discussed immediately hereafter, the Board 
finds the various medical opinions of record to be of equal 
probative weight.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Thus, 
affording all reasonable doubt in favor of the Veteran, 
service connection is warranted for bilateral ankle arthritis 
as secondary to service-connected residuals of a medial 
plantar ligament strain of the right foot involving the first 
metatarsal joint with secondary right heel spurs.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

Evidence in support of the Veteran's appeal consists of a 
March 2003 letter from a private podiatrist, Dr. D., which 
indicates that Dr. D. has been treating the Veteran's 
service-connected chronic plantar fasciitis and right heel 
spur for more than six years and that in such time his 
worsening antalgic gait has "[caused] him ... right ankle 
pain."  Also of record is a March 2003 opinion from the 
Veteran's private primary care physician of more than thirty 
years, Dr. H., that the Veteran has "developed ... ankle 
pain due to his abnormal gait caused by his foot 
disability."  Dr. H. submitted additional opinions dated in 
May 2006, June 2006, and March 2007, which expressly relate 
the Veteran's bilateral ankle arthritis to an altered gait 
which is caused by his service-connected right foot 
disability.  

In contrast to the private physicians, the July 2006 VA 
examiner concluded that the Veteran's "minimal" bilateral 
ankle arthritis is expected given his age and is therefore 
not caused or aggravated by his service-connected right foot 
disability.  The examiner further noted that "[t]here is no 
medical literature that identifies that arthritis from one 
joint causes arthritis in other joints," and that the 
Veteran's main complaint of bilateral ankle swelling is due 
to peripheral edema associated with nonservice-connected 
renal and heart disease.  

In evaluating the opinions discussed above, the Board notes 
that all of the physicians had access to information 
regarding the Veteran's history of ankle complaints and right 
foot disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 303 (2008) (the Board may not discount an opinion solely 
because a physician did not have access to a claims file).  
Moreover, all of the physicians, VA and non-VA, provided a 
rationale for their opinions that reflects application of 
general medical principles to an accurate and complete 
medical history.  Thus, it appears that all of these opinions 
should be afforded considerable weight as to the issue of 
whether the Veteran's bilateral ankle arthritis is related to 
his service-connected right foot disability.  See id. at 304.  
Furthermore, the Board finds it noteworthy that the July 2006 
VA examiner did not discuss whether years of ambulating with 
an antalgic gait could lead to the develop of arthritis in an 
ankle joint.  Rather, she indicated only that there is no 
direct causal relationship between arthritis in separate 
joints.  Seeing as this opinion does not directly address the 
sufficiency of the rationale provided in the favorable 
private opinions, it would not be reasonable to accept the 
July 2006 VA opinion, which is adequately supported by a 
rationale, over the private opinions, which are also 
adequately supported by a rationale.  

In sum, the Board finds that the probative evidence of record 
is, at the very least, in relative equipoise as to the issue 
of whether the Veteran's bilateral ankle arthritis is 
causally related to the antalgic gait associated with his 
service-connected residuals of a medial plantar ligament 
strain of the right foot involving the first metatarsal joint 
with secondary right heel spurs.  Under these circumstances, 
and granting the Veteran the benefit of any doubt in this 
matter, the Board concludes that service connection is 
warranted for these joint disorders.  

II.  Disability Ratings

The Veteran was awarded service connection for a "right hip 
condition" and a "right knee condition" by a Board 
decision dated in December 2005.  An RO rating decision dated 
in April 2006 implemented this award and assigned initial 
disability ratings of 10 percent for right knee arthritis and 
right hip arthritis, effective July 20, 1993.  The Veteran 
perfected an appeal as to these initial disability ratings, 
and these issues are now before the Board on appellate 
review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  It is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

By way of background, disability evaluations are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4.  The Board attempts to determine the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.10 (2009).  Regulations require that 
where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

A. Right Knee Arthritis 

As noted above, the Veteran was awarded a 10 percent initial 
disability rating for right knee arthritis effective July 20, 
1993.  Such disability rating was assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003-5260.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2009).  In the present case, 
the hyphenated diagnostic code assigned by the RO reflects 
that degenerative arthritis (Diagnostic Code 5003) is the 
service-connected disease and that limitation of flexion 
(Diagnostic Code 5260) is the predominant residual condition.  
Id.; 38 C.F.R. § 4.71a (2009).  

Diagnostic Code 5003 provides that a veteran's service-
connected disability be rated according to the limitation of 
motion criteria applicable to the affected joint.  If, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, no more than a 10 percent disability rating is 
appropriate if there is objective evidence of limitation of 
motion and degenerative arthritis established by x-ray 
findings.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009); 
see also 38 C.F.R. § 4.59 (2009) (with any form of arthritis, 
painful, unstable, or malaligned joints are entitled to at 
least the minimum compensable rating for the joint).  

The Rating Schedule reflects that limitation of motion of the 
knee involves flexion and extension of the leg.  38 C.F.R. 
§ 4.71a, Plate II (2009).  Additionally, applicable law 
indicates that separate ratings may be applied where a 
veteran has both a compensable limitation of flexion and a 
compensable limitation of extension of the same leg pursuant 
to Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04; see 
38 C.F.R. § 19.5 (2009) (the Board is bound by precedent 
opinions of the General Counsel).  

When evaluating a disability which contemplates limitation of 
motion, sections 4.40 and 4.45 of Title 38 of the Code of 
Federal Regulations require the Board to consider a veteran's 
pain, swelling, weakness, and excess fatigability.  See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, the Veteran's reports of 
pain, swelling, fatigability, and weakness have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.  

Evidence of flexion limited to 45 degrees or less is 
necessary in order to warrant a compensable disability rating 
for limitation of flexion of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).  A review of the Veteran's 
treatment and examination reports reveals that right knee 
flexion has been limited to no less than 95 degrees 
throughout this appeal.  As such, a compensable disability 
rating is not demonstrated under this diagnostic code.  
Nevertheless, a 10 percent disability rating was assigned by 
the RO because the record contained radiographic evidence of 
degenerative arthritis and competent medical evidence of 
painful flexion of the right knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Turning to the Veteran's right knee extension, treatment and 
examination reports reflect full extension until a July 2006 
VA examination, wherein the Veteran complained of difficulty 
achieving full extension in his right knee.  Extension was 
measured at 5 degrees at such examination; pain was not 
present while performing this movement.  Thereafter, the only 
remaining evidence pertaining to the Veteran's ability to 
extend his right knee is a VA examination report dated July 
9, 2007, which reflects extension measured at 7 degrees with 
pain noted at the extreme.  

The above evidence supports a 10 percent disability rating, 
and no more, for limitation of extension of the right knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).  In this 
regard, a 10 percent rating is appropriate when extension 
more nearly approximates limitation to 10 degrees, as in the 
present case when consideration is given to the Veteran's 
complaints of pain at the extreme range of movement.  Id.  

However, the assignment of a separate 10 percent disability 
rating for limitation of extension is prohibited in the 
present case because, as discussed above, the Veteran's 
current 10 percent disability rating is based on radiographic 
evidence of degenerative arthritis and objective evidence of 
painful motion in the right knee and not compensable flexion 
of the right knee under Diagnostic Code 5260.  See VAOPGCPREC 
9-04.  If the Board were to award a separate 10 percent 
disability rating for extension, this would constitute 
pyramiding as both Diagnostic Code 5003 and Diagnostic Code 
5261 contemplate limitation of motion of the knee.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition); 38 C.F.R. § 4.14 (2009).  

In addition to separate disability ratings for limitation of 
flexion and extension of the knee, VA law and regulations 
provide for the assignment of a separate disability rating 
for other impairment of the knee, as characterized by 
recurrent subluxation or lateral instability, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  VAOPGCPREC 23-97; VAOPGCPREC 
9-98.  In the instant appeal, the Veteran has not presented 
any subjective history of complaints of instability at his 
various VA examinations, and contemporaneous evaluation shows 
that his right knee ligaments have remained intact and stable 
throughout this appeal.  Absent any indication of such 
symptomatology, Diagnostic Code 5257 is not for application.  

Similarly, there is no competent lay or medical evidence that 
the Veteran's right knee arthritis is characterized by 
symptomatology such as ankylosis, nonunion or malunion of the 
tibia and fibula, genu recurvatum, or dislocated cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint.  Therefore, Diagnostic Codes 5256 (which pertains 
to ankylosis of the knee), 5258 (which pertains to dislocated 
semilunar cartilage), and 5263 (which pertains to genu 
recurvatum) are not for application.  Finally, separate or 
higher ratings are not warranted for symptomatic removal of 
semilunar cartilage under Diagnostic Code 5259 and/or any 
associated scarring despite evidence that the Veteran 
underwent a medical meniscectomy in 1981.  In this regard, 
none of the competent evidence of record establishes that the 
meniscectomy performed in 1981, and any resulting scar, is 
contemplated as part of the Veteran's service-connected 
arthritis.  Furthermore, assignment of a separate rating 
under Diagnostic Code 5259 would constitute pyramiding as 
such rating criteria contemplate limitation of motion, 
including flexion and extension of the knee.  VAOPGCPREC 9-
98.  Finally, even if the Board were to find that the 
meniscectomy was part of his service-connected disability, no 
separate scar rating would be appropriate because it has been 
described as "well-healed" and "nearly invisible" in 
treatment records.  See Rice Medical Center Treatment Report 
dated in March 1999.

The Board recognizes that the Veteran is competent to provide 
evidence regarding the symptomatology he experiences and that 
it must consider such lay evidence in making its 
determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  However, as a layperson the Veteran 
is not competent to provide opinions requiring medical 
knowledge, such as whether his symptoms satisfy particular 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Furthermore, competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Thus, his assertions alone 
are not competent medical evidence that provides a basis for 
the assignment of higher initial ratings for a right knee 
disability.

Finally, the Board has considered whether the record raises 
the matter of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
disability ratings are found to be inadequate, consideration 
of an extra-schedular disability rating commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.; see also Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Pertinent to the Board's determination, the criteria in the 
Rating Schedule pertaining to the Veteran's right knee 
disability focus on limitation of motion with consideration 
of functional loss due to pain, fatigue, lack of endurance, 
and incoordination; consideration has also been given to 
schedular criteria which address possible evidence of 
instability.  Thus, the Board is satisfied that the Rating 
Schedule adequately addresses the functional impairment and 
symptomatology associated with his right knee disability and 
any loss in earning capacity.  Cf. Smallwood v. Brown, 10 
Vet. App. 93, 97-8 (1997) (the Board was required to consider 
whether referral for an extra-schedular rating was warranted 
where a medical examiner stated that a foul-smelling odor 
related to the veteran's osteomyelitis precluded employment 
in a confined space with other workers).  Moreover, the 
record does not reflect that factors such frequent 
hospitalization or marked interference with employment are 
present.  Thus, it appears that the schedular criteria 
adequately compensate for any loss in earning capacity, and 
referral for extra-schedular consideration is not warranted.  
See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In sum, the Board finds that the initial disability rating of 
10 percent assigned to the Veteran's service-connected right 
knee arthritis for degenerative arthritis and painful motion 
is appropriate, and that the preponderance of the evidence is 
against the assignment of a higher disability rating for the 
entirety of this appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (the Board must consider staged ratings); see also 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B. Right Hip Arthritis

In addition to appealing the initial disability rating 
assigned to service-connected right knee arthritis, the 
Veteran indicated disagreement with the 10 percent initial 
disability rating assigned to service-connected right hip 
arthritis.  This disability rating was assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003-5252 (2009).  As 
before, the hyphenated diagnostic code indicates that 
degenerative arthritis (Diagnostic Code 5003) is the service-
connected disease; limitation of flexion of the thigh 
(Diagnostic Code 5252) has been identified as the predominant 
residual condition.  See 38 C.F.R. §§ 4.27, 4.71a.  

Similar to the Veteran's right knee, the competent evidence 
of record does not reflect compensable limitation of flexion 
of the thigh throughout this appeal.  In this regard, the 
Veteran has not demonstrated flexion lower than 81 degrees 
with pain at the extreme.  See Johnson, 9 Vet. App. at 10; 
DeLuca, 8 Vet. App. at 206-7; 38 C.F.R. §§ 4.40, 4.45.  This 
is well above the 45 degrees necessary to warrant a 10 
percent disability rating under Diagnostic Code 5252.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2009).  However, the 
record does contain radiographic evidence of degenerative 
arthritis of the right hip and competent medical evidence of 
painful flexion of this joint; thus, a 10 percent disability 
rating was assigned pursuant to Diagnostic Code 5003.  

The Board acknowledges that the Veteran submitted a lay 
statement in October 1998 indicating his belief that his hip 
flexion was actually limited to between 15 and 20 degrees, 
thereby entitling him to a 30 or 40 percent disability 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252.  
However, while the Veteran is competent to report that he has 
noticed decreased mobility in his right hip throughout the 
years, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), there 
is nothing of record to indicate that he has the requisite 
medical knowledge and training to accurately assess the 
number of degrees of motion lost, nor is there any indication 
that he utilized a measurement device such as a goniometer to 
arrive at his lay assessment.  See 38 C.F.R. § 4.46 (2009).  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993).  In the present case, the 
record contains range of motion findings that were obtained 
in conjunction with treatment and evaluation by medical 
professionals.  And although there is no express notation 
indicating that a goniometer was used to obtain any of these 
findings, these range of motion findings should be afforded 
significantly more weight in evaluating the Veteran's right 
hip disability than his own lay assessment of mobility.  In 
this regard, these range of motion were provided by medical 
professionals with training and experience relevant to 
providing an accurate measurement of limitation of motion.  
Therefore, even if a goniometer was not used to obtain these 
measurements, the Board finds these estimates to be more 
accurate than the Veteran's own lay assessment.  Furthermore, 
the range of motion findings contained in the medical 
evidence of record consider whether flexion is additionally 
limited by factors such as pain, weakness, or fatigability 
(lack of endurance).  Thus, are an accurate representation of 
a worst-case picture of the Veteran's right hip disability.  
See Johnson, 9 Vet. App. at 10; 38 C.F.R. §§ 4.40, 4.45.  

With consideration of the foregoing, and in light of the fact 
that none of the competent medical evidence throughout this 
appeal reflects flexion limited to 45 degrees or less, the 
Board concludes that an initial disability rating in excess 
of 10 percent is not warranted under Diagnostic Code 5252.  
The remainder of the Board's analysis will focus on whether 
entitlement to a higher initial disability rating is 
warranted pursuant to alternative diagnostic criteria, to 
include the issue of whether the assignment of a separate 
disability rating is feasible.  

In the case a right hip disability, a number of diagnostic 
codes are available for consideration in addition to 
Diagnostic Code 5252.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5250 to 5255 (2009).  Most relevant to the present 
appeal, however, are Diagnostic Code 5251 (limitation of 
extension of the thigh) and Diagnostic Code 5253 (impairment 
of thigh).  Conversely, Diagnostic Codes 5250, 5254, and 5255 
are not for application because there is no competent medical 
or lay evidence that the Veteran has ankylosis or a flail hip 
joint, nor is there competent evidence of any fracture or 
malunion of the Veteran's right femur.  

Diagnostic Code 5251 provides for a maximum 10 percent 
disability rating when there is evidence of extension limited 
to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251 
(2009).  In the present case, the Veteran's treatment and 
examination reports reflect decreased extension as of the 
June 1997 VA examination, wherein the Veteran demonstrated 
extension of the hip to only 10 degrees.  See also VA 
Examination Report dated in August 1998; Rice Medical Center 
Treatment Report dated in March 1999; VA Examination Report 
dated in July 2007.  

While the Veteran's hip extension as of the June 1997 VA 
examination clearly entitles him to a 10 percent disability 
rating pursuant to Diagnostic Code 5251, this is not higher 
than the disability rating already assigned.  The Board notes 
that Diagnostic Code 5251 and 5252 both contemplate 
limitation of motion of the hip joint.  To assign separate 
disability ratings would therefore constitute pyramiding.  
See 38 C.F.R. § 4.14; see also Esteban, 6 Vet. App. at 261-
62.  

Turning to Diagnostic Code 5253, which pertains to an 
impairment of the thigh, the competent evidence of record 
supports a 20 percent disability rating throughout the 
entirety of this appeal.  A maximum 20 percent disability 
rating is warranted when there is evidence of limitation of 
abduction in which the degrees of motion lost is beyond 
(exceeds) 10 degrees.  38 C.F.R. § 4.71a Diagnostic Code 5253 
(2009).  The Rating Schedule clearly shows that full 
abduction contemplates 45 degrees of motion, 38 C.F.R. 
§ 4.71a,  Plate II (2009), yet treatment and examination 
reports dated throughout this appeal indicate that, with the 
exception of one March 1996 finding, the Veteran has been 
able to achieve no more than 30 degrees of abduction in his 
right hip joint.  Thus, he has lost 15 degrees of abduction 
in his right hip and is entitled to a 20 percent disability 
rating throughout this appeal.  Since the rating criteria 
pertaining to Diagnostic Code 5253 also contemplates 
limitation of motion of the hip joint, this 20 percent 
disability rating will replace the 10 percent disability 
rating currently assigned under Diagnostic Code 5003-5252, 
instead of representing a separately assigned disability 
rating.  See 38 C.F.R. § 4.14; see also Esteban, 6 Vet. App. 
at 261-62.  

The 20 percent disability rating assigned herein takes into 
consideration all of the medical and lay evidence submitted 
throughout this appeal.  The Board acknowledges that the 
Veteran may feel entitled to a disability rating in excess of 
20 percent.  However, as previously mentioned, a schedular 
disability rating in excess of 20 percent is only warranted 
if the competent evidence indicates that his right hip 
disability is characterized by flexion limited to 20 degrees 
or more, ankylosis of the right hip joint, a flail hip joint, 
or a fracture or malunion of the right femur.  As such 
symptomatology is not shown by the present record, the 
preponderance of the evidence is against a schedular 
disability rating in excess of 20 percent at any time 
throughout this appeal.  See Fenderson, 12 Vet. App. at 126.  

Furthermore, a referral for consideration of whether a higher 
disability is warranted pursuant to the regulations 
pertaining to extra-schedular disability ratings is not 
necessary because the criteria in the Rating Schedule which 
apply to hip disabilities, adequately address the functional 
impairment and symptomatology presented by the Veteran 
throughout this appeal.  Furthermore, the record does not 
reflect that factors such frequent hospitalization or marked 
interference with employment are present.  Thus, it appears 
that the schedular criteria adequately compensate for any 
loss in earning capacity, and referral for extra-schedular 
consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.

III.  TDIU

The Veteran contends that his service-connected disabilities 
render him unemployable.  Thus, he is seeking a total 
disability rating based on individual unemployability.  As 
discussed below, the competent evidence, is at the very 
least, in equipoise as to this issue and TDIU is therefore 
warranted.  

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to a veteran's level of education, special training and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).  

TDIU may be awarded if a veteran meets certain schedular 
criteria as enumerated in 38 C.F.R. § 4.16(a); it may also be 
warranted on an extra-schedular basis if these criteria are 
not met.  38 C.F.R. § 4.16(b).  Entitlement on the latter 
basis requires the Board to first determine whether referral 
to the Director of the Compensation and Pension Service is 
warranted.  Id.  This is not necessary, however, in the 
instant appeal because the record demonstrates that the 
Veteran meets the schedular percentage requirements described 
in 38 C.F.R. § 4.16(a).  In this regard, service connection 
is presently in effect for: posttraumatic stress disorder 
(PTSD) with generalized anxiety disorder (GAD) and depressive 
disorder with dsythymic element and alcohol dependence in 
full remission, rated as 50 percent disabling; degenerative 
arthritis of the right hip, rated as 20 percent disabling; 
residuals of a medial plantar ligament strain of the right 
foot involving the first metatarsal joint with secondary 
right heel spurs, rated as 10 percent disabling; degenerative 
arthritis of the right knee with painful motion, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
and bilateral hearing loss, rated as noncompensable (zero 
percent disabling).  The combined rating of these 
disabilities is 70 percent.  See 38 C.F.R. § 4.25 (2009).  

The Board notes that service connection has also been awarded 
for arthritis of the right and left ankles in the present 
decision; initial disability ratings have yet to be assigned 
by the agency of original jurisdiction.  Since the Veteran 
meets the schedular criteria even without these disability 
ratings, there is no prejudice in proceeding with a 
determination at this time.  In fact, remanding this appeal 
would only unnecessarily delay a favorable outcome.  

The record reflects that the Veteran has a number of 
nonservice-connected disabilities in addition to those 
service-connected disabilities listed above, including heart 
and renal disease, a low back disorder, and Parkinson's 
disease.  Certainly these nonservice-connected disabilities 
have some impact on the Veteran's employability; in fact, 
evidence indicates that the Veteran's retirement from the 
railroad industry in the 1970s arose following a work-related 
low back injury.  For the purposes of this determination, 
however, the central inquiry is whether the Veteran's 
"service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).

As previously discussed, the Veteran's service-connected 
right hip and right knee disabilities are characterized by 
limitation of motion.  When viewed in conjunction with his 
service-connected right foot and bilateral ankle 
disabilities, the Veteran's ability to ambulate is severely 
limited by his service-connected orthopedic disabilities.  
Treatment records dated throughout this appeal reflect that 
the Veteran uses a cane and/or walker to assist him in 
ambulating.  Additionally, examination reports reveal that he 
reports increased pain and discomfort with prolonged standing 
and/or walking, thereby suggesting that he is unfit for any 
sort of manual labor which requires him to stand on his feet.  
Such evidence is particularly relevant considering that the 
Veteran was predominantly employed in manual labor prior to 
his retirement in the 1970s.  In fact, he testified at a May 
1994 RO hearing that he was originally assigned to the 
transportation yards while working for the railroad, but that 
he had to be moved to the car shop to become a welder in the 
1960s because his right foot, hip, and knee impacted his 
ability to move around the rough terrain of the yards.  

The Veteran was evaluated by a VA physician in July 2007, in 
part, to determine whether his service-connected disabilities 
precluded him from obtaining and maintaining substantially 
gainful employment.  A review of the examination report 
reflects that the examining physician evaluated the Veteran's 
service-connected right foot, hip, and knee disabilities and 
determined that these disabilities only contributed a minor 
amount to his entire disability picture (service-connected 
and nonservice-connected).  Furthermore, the July 2007 VA 
examiner concluded that these disabilities would not prevent 
the Veteran from performing light manual labor with 
appropriate standing and walking restrictions.  

The Board acknowledges that the above opinion was provided 
following a complete physical examination and review of the 
Veteran's claims file.  However, it fails to consider the 
Veteran's entire service-connected disability picture, 
including his bilateral ankle arthritis, hearing loss and 
tinnitus, and PTSD with GAD and depressive disorder.  
Moreover, the July 2007 VA examiner quickly dismisses the 
fact that the Veteran's right foot drop and gait instability 
are not a part of his service-connected disability picture, 
but fails to provide any explanation for this statement.  
Under these circumstances, the Board is of the opinion that 
the July 2007 VA opinion regarding the impact of the 
Veteran's employability as a result of service-connected 
disabilities lacks probative value.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (the relevant inquiry 
when assessing the probative value of a medical opinion is 
whether the opinion reflects application of medical 
principles to an accurate and complete medical history).  

The Board acknowledges that the record also contains a July 
2007 VA psychiatric examination in which the examiner opines 
that the Veteran's service-connected PTSD and related 
disorders, described as mild to moderate, are not sufficient 
to prevent employment.  However, as above, this represents 
only one component of his service-connected disability 
picture.  Thus, as above, such opinion cannot be relied upon 
by the Board in its determination.  See id.  

The Veteran's contemporaneous treatment records show that he 
has been treated by the same private primary care physician 
since 1985, Dr. H.  Moreover, it appears that Dr. H. has 
general knowledge of the Veteran's various service-connected 
disabilities through direct treatment of these disabilities, 
as well as more specific knowledge of these disorders as 
provided by clinical specialists.  See, e.g. Dr. H. Treatment 
Record dated in May 2003 (Dr. H. spoke with the Veteran's 
psychologist about his treatment).  In May 2006, Dr. H. 
opined that the Veteran's PTSD, anxiety, and right foot, 
ankle, hip, and knee pain, have caused him to be unable to 
engage in employment.  Similarly, in March 2007, Dr. H. 
indicated that the Veteran's orthopedic disabilities in 
particular prevent him from ambulating independently outside 
his home and that, as such, he is unable to maintain 
substantially gainful employment.  

While the Board acknowledges that it does not recognize a 
treating physician rule, White v. Principi, 243 F.3d. 1378, 
1381 (Fed. Cir. 2001), it nevertheless finds Dr. H.'s 
opinions as to the impact of the Veteran's service-connected 
disabilities on his employability more probative than those 
provided in the various VA examination reports of record.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  In this regard, the record 
contains countless contemporaneous treatment records from Dr. 
H. which establish that he is involved in the regular 
treatment and care of the Veteran, including his various 
service- and nonservice-connected disabilities.  It is 
therefore reasonable to conclude that he is familiar with 
their impact on his occupational and social functioning.  
Furthermore, Dr. H.'s May 2006 and March 2007 opinions 
clearly consider the Veteran's entire service-connected 
disability picture with due consideration given to both his 
physical and mental disabilities.  Finally, with specific 
regard to his orthopedic disabilities, Dr. H. provides a 
reasonable rationale for why the Veteran would be unable to 
obtain and maintain substantially gainful employment.  

The Veteran's education and occupational background 
demonstrates that he is best suited for employment in manual 
labor.  However, as described in the treatment and 
examination reports of record, the numerous disabilities of 
the Veteran's lower extremities significant limit his ability 
to remain on his feet for any prolonged period of time.  
Thus, it is unlikely that the Veteran would be able to 
perform tasks traditionally associated with manual labor.  
Moreover, VA and non-VA mental health records reflect that 
the Veteran's ability to interact effectively with others has 
been compromised by his service-connected PTSD with GAD and 
depressive disorder.  Whereas he used to be quite social and 
active, see VA Mental Health Examination Report dated in June 
1997, he now reports a loss of interest in his usual 
activities and a tendency to avoid people, see VA Mental 
Health Examination Report dated in July 2007.  Certainly this 
decline in his social functioning will impact his ability to 
not only obtain a job, but also to maintain a working 
relationship with supervisors and co-workers.  Finally, the 
Board notes that the Veteran's hearing loss and tinnitus were 
evaluated in July 2007 wherein he reported difficulty 
understanding others when they are speaking; speech 
discrimination in his right ear was evaluated at 68%.  At a 
minimum, such symptomatology would significantly limit his 
ability to obtain employment consistent with his background.  
In this regard, a railroad yard and a mechanics shop are 
noisy environments, and the Veteran would likely experience 
significant problems communicating with others in such a loud 
environment.  

In sum, the Board is satisfied that the competent evidence of 
record demonstrates that the Veteran's service-connected 
disabilities render him unemployable.  Specifically, the 
Veteran's service-connected disabilities limit his ability to 
perform anything other than sedentary work.  However, as 
discussed above, the Veteran's ability to obtain such 
employment is limited by his education and occupational 
background in manual labor.  As such, the Board concludes 
that entitlement to TDIU has been established and his appeal 
is granted.  38 C.F.R. § 4.16.  


ORDER

Entitlement to service connection for right ankle arthritis 
as secondary to residuals of a medial plantar ligament strain 
of the right foot involving the first metatarsal joint with 
secondary right heel spurs is granted.

Entitlement to service connection for left ankle arthritis as 
secondary to residuals of a medial plantar ligament strain of 
the right foot involving the first metatarsal joint with 
secondary right heel spurs is granted.

Entitlement to an initial disability rating in excess of 10 
percent for right knee arthritis is denied.

A 20 percent initial disability rating is granted for right 
hip arthritis for the entirety of this appeal.  

Entitlement to TDIU is granted. 


REMAND

The Veteran's service-connected residuals of a medial plantar 
ligament strain of the right foot involving the first 
metatarsal joint with secondary right heel spurs are 
presently rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, which pertains to other 
injuries of the foot not contemplated by the Rating Schedule.  
He contends that he is entitled to a higher rating.

Pertinent to this remand, the medical and lay evidence of 
record reflects that the Veteran has complained of numbness 
on all surfaces of his foot throughout this appeal; there is 
also evidence that he has a right foot drop which requires 
the use of an ankle-fixation orthotic.  It is not clear from 
the contemporaneous record whether these symptoms/impairments 
are part of his service-connected right foot disability 
picture.  Furthermore, none of the numerous VA examination 
reports of record contain an adequate opinion as to this 
issue.  A July 2007 VA examiner stated the Veteran's foot 
drop and gait instability are not related to his service-
connected disabilities; however, no explanation was provided 
for this opinion.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record; bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  

Since inclusion or exclusion of these symptoms in the 
Veteran's right foot disability picture will likely impact 
the disability rating assigned, a remand is necessary to 
obtain additional medical evidence which will help the Board 
determine whether these symptoms/impairments are residuals of 
a medial plantar ligament strain of the right foot involving 
the first metatarsal joint with secondary right heel spur.  
See 38 C.F.R. § 4.2 (2009).  Ideally, the Veteran should be 
provided with a physical examination prior to a VA examiner 
providing an opinion, but an opinion should be provided even 
if the Veteran is unable to present for an examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
residuals of a medial plantar ligament 
strain of the right foot involving the 
first metatarsal joint with secondary 
right heel spur.  The claims folder must 
be made available to the examiner for 
review, and the examination report should 
reflect that this record review took 
place.  All indicated tests should be 
performed and the findings reported in 
detail.  Following a review of the record 
and an examination of the Veteran, the 
examiner should provide a response to all 
of the following below.  A rationale 
should accompany any opinion(s) provided 
with specific reference to the clinical 
and contemporaneous record.  

(a) The examiner should offer specific 
findings regarding the Veteran's service-
connected disability, including whether 
his right foot disability results in any 
limitation of motion of any joints.  In 
providing any pertinent range of motion 
findings, the examiner should accurately 
measure and report where any recorded pain 
begins and ends when measuring range of 
motion.  He/she should also note whether 
there is any objective evidence of 
weakness, excess fatigability, and/or 
incoordination associated with this 
disability.  

(b) The examiner should also specifically 
comment on the presence of ankylosis, pes 
cavus, metatarsalgia, hallux valgus, 
hammertoes, flat foot, or malunion of the 
tarsal or metatarsal bones, as well as any 
neurological or sensory deficits of the 
right foot, including numbness and/or 
right foot drop.  If any of these 
impairments are observed, the examiner 
should comment on whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), associated with his 
service-connected right foot disability.  

(c) The examiner should also report 
whether the Veteran has lost the use of 
his right lower extremity as a result of 
his service-connected right foot 
disability so as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.  (The term 
"preclude locomotion" means a necessity 
for regular and constant use of braces, 
crutches, canes, or a wheelchair as a 
normal mode of locomotion, although 
occasional locomotion by other methods may 
be possible.)  The examiner also should 
report whether the Veteran retains 
effective function in his right foot or 
whether he would be equally well served by 
an amputation stump at the site of 
election below the knee with use of a 
suitable prosthetic appliance.  The 
determination must be made on the basis of 
the actual remaining function of the foot, 
that is, whether the acts such as balance 
and propulsion can be accomplished equally 
well by an amputation stump with 
prosthesis.  If the impairment is 
attributed to non-service connected 
pathology that should be identified with 
medical support set out.

2.  If the Veteran does not attend the 
examination scheduled for him, please send 
his claims file to a VA physician so that 
the following questions may be answered 
following a complete review of the claims 
file.  
A rationale should accompany any 
opinion(s) provided with specific 
reference to the clinical and 
contemporaneous record.  Following a 
review of the claims file, the reviewing 
physician should indicate:

(a) Whether any neurological or sensory 
deficits of the right foot, including 
numbness and/or right foot drop are more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), associated with the 
Veteran's service-connected right foot 
disability.  

(c) Whether the Veteran has lost the use 
of his right lower extremity as a result 
of his service-connected right foot 
disability so as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.  (The term 
"preclude locomotion" means a necessity 
for regular and constant use of braces, 
crutches, canes, or a wheelchair as a 
normal mode of locomotion, although 
occasional locomotion by other methods may 
be possible.)  The examiner also should 
report whether the Veteran retains 
effective function in his right foot or 
whether he would be equally well served by 
an amputation stump at the site of 
election below the knee with use of a 
suitable prosthetic appliance.  The 
determination must be made on the basis of 
the actual remaining function of the foot, 
that is, whether the acts such as balance 
and propulsion can be accomplished equally 
well by an amputation stump with 
prosthesis.  If the impairment is 
attributed to non-service connected 
pathology that should be identified with 
medical support set out.

3.  Thereafter, the agency of original 
jurisdiction (AOJ) should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report(s) to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AOJ should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


